DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, drawn to a liposomal composition comprising an encapsulated gamma polyglutamated tetrahydrofolate, in the reply filed on 08/08/2022, is acknowledged.
Applicant’s election without traverse of polyglutamated [6S]-tetrahydrofolate (species of compound); 0 to -150 mV (species of surface charge); polypeptide targeting moiety (species of targeting moiety); folate receptor alpha (species of receptor); and, Resolvin D (species of additional component), in the reply filed on 08/08/2022, is acknowledged.
Claims 38, 68, 73, 75-76, 78-79, 83 and 85-92 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species or invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/08/2022.
Claim Rejections - 35 USC § 112 – Indefiniteness,
Indefinite Language and Broad to Narrow Limitation
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 31, 39, 60 and 67 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 2, 60 and 67, the phrase "for example" renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The Applicant is advised to remove "for example" from the claims.
Regarding claims 39 and 60, the phrase "such as" renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The Applicant is advised to remove “such as” from the claims.

Regarding broad to narrow limitations, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claims 2a-2g  recite the broad recitations “polyglutamated THF”, and the claims also recite the polymeric forms of THF, which are the narrower statements of the range/limitation. The Applicant is advised to remove the parentheses and “e.g.” from the claims.
In the present instance, claim 31  recites the broad recitations “polyethylene glycol, poly-L-lysine, monosialoganglioside, polyvinyl pyrrolidone and polyacrylamide”, and the claim also recites “PEG, PLL, GM1, PVP and PAA” which are the narrower statements of the range/limitation. The Applicant is advised to remove the parentheses from the claim.
In the present instance, claim 60 recites the broad recitations “fluorescein isothiocyanate, an oxidized low-density lipoprotein, a resolvin and eritoran lipid”, and the claim also recites “FITC, a resolvin D, E or T, OXPAC, PGPC and E5564” which are the narrower statements of the range/limitation. The Applicant is advised to remove the parentheses and “e.g.” from the claims.
In the present instance, claim 67 recites the broad recitation “fluoracil”, and the claim also recites “5FU” which is the narrower statement of the range/limitation. The Applicant is advised to remove the parentheses and “e.g.” from the claims.

The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 7, 17-22, 24, 27, 31, 33-35, 39, 47-48, 50-52, 55-58, 60, 64 and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Varghese et al (US 2016/0228573 A1), in view of Niyikiza et al (USP 7,772,209 B2), further in view of Perrin et al (US 2022/0279831 A1), further in view of Raz et al (Drug Resistance Updates, 28, 2016, 43-64) and further in view of Sulciner et al (Journal of Experimental Medicine, 215(1), 2 January 2018, 115-140).
	Varghese taught [abstract] a liposomal antifolate composition comprising a liposome including an interior space, a bioactive antifolate agent disposed within said interior space, a steric stabilizer attached to an exterior of the liposome, and a targeting moiety comprising a protein (e.g., reads on polypeptide targeting moiety) with specific affinity for at least one folate receptor (e.g., folate receptor alpha taught at [0019]). The targeting moiety was attached to at least one of the steric stabilizer, and the exterior of the liposome. The zeta potential of the liposome was 0 to −150 mV [0012]. 
Varghese taught treating cancer [0100]; however, because cancer cells are fast-growing cells and thus have a high demand for DNA precursors in the form of folates, they are susceptible to the effects of antifolates. Normal cells are also susceptible to antifolates because the transport mechanisms which antifolates employ to infiltrate and kill cancer cells also have the potential to result in a collateral effect of killing fast-growing normal cells, thereby causing unwanted antifolate-related toxicities. The consequence of these antifolate-related intractable side effects in patients has been that antifolates exhibiting highly effective cytotoxic or anti-cancer properties have typically failed during their development or have, to date, limited use in clinical practice because these antifolates also tend to have debilitating side effects in the form of unacceptable toxicities in normal cells [0004 and 0005].
	Varghese generally taught antifolates, and was silent a gamma polyglutamated tetrahydrofolate, as instantly elected. Varghese generally taught [0011] immunostimulatory agents; however, was not specific Resolvin D, as instantly elected.
Niyikiza et al discovered that certain toxic effects caused by antifolates as a class, can be significantly reduced by the presence of a methylmalonic acid lowering agent, without adversely affecting therapeutic efficacy. Additionally, Niyikiza discovered that the combination of a methylmalonic acid lowering agent and folic acid synergistically reduced the toxic events associated with the administration of antifolate drugs [col 2, lines 32-50]. The administration of the compounds was simultaneous, as a single composition [col 4, lines 4-27].
Furthermore, Niyikiza taught treating cancer [col 9, lines 45-55].
Since Varghese taught the administration of antifolates, it would have been prima facie obvious to one of ordinary skill in the art to include, within Varghese, a methylmalonic acid lowering agent and folic acid, as taught by Niyikiza. The ordinarily skilled artisan would have been motivated to synergistically reduce the toxic events associated with the administration of antifolate drugs [Niyikiza: col 2, lines 32-50].
Although the combined teachings of Varghese and Niyikiza taught folic acid, the combined teachings were silent a polyglutamated tetrahydrofolate.
Perrin taught treating cancers [0029], generally, with compositions comprising folic acid and/or one or more natural isomers of folate, including (6S)-tetrahydrofolic acid or polyglutamyl derivatives thereof [0015, 0069].
Generally, it is prima facie obvious to combine the active agents of two compositions, each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition with active agents to be used for the very same purpose. The idea for combining them flows logically from their having been individually taught in the prior art. See MPEP 2144.06.  In the instant case, it is prima facie obvious to combine the active agents of the combined composition of Varghese (antifolate) and Niyikiza (a methylmalonic acid lowering agent and folic acid) with that of Perrin (polyglutamyl-(6S)-tetrahydrofolic acid), in order to form a composition with active agents against cancer, as taught by Varghese, Niyikiza and Perrin.
Although the combined Varghese, Niyikiza and Perrin taught polyglutamyl tetrahydrofolic acid compounds, the combined teachings were silent gamma derivatives of a polyglutamated tetrahydrofolate.
However, Raz taught [abstract] that an obligatory key component of intracellular folate retention and intracellular homeostasis is folate and antifolate polyglutamylation, mediated by folylpoly-ɣ-glutamate synthetase (FPGS). FPGS catalyzes the addition of a long polyglutamate chain to folates and antifolates, hence rendering them polyanions, which are efficiently retained in the cell. In fact, the remarkable capacity of cells to accumulate folates several orders of magnitude above their extracellular concentration is predominantly attributable to the activity of FPGS [page 45, left column, last sentence].
Since the combined Varghese, Niyikiza and Perrin taught a polyglutamated tetrahydrofolate, it would have been prima facie obvious to one of ordinary skill in the art to include a gamma derivative thereof (e.g., via enzymatic reaction with folylpoly-ɣ-glutamate synthetase) within the combined teachings of the art. The ordinarily skilled artisan would have been motivated to efficiently retain the drug within the cell, as taught by Raz [Raz: abstract, and at page 45].
Although Varghese generally  taught immunostimulatory agents, as discussed, Varghese was silent Resolvin D, as instantly elected, and as recited in claim 60.
As per Sulciner [title and abstract],  cancer therapy reduces tumor burden by killing tumor cells, yet it simultaneously creates tumor cell debris that may stimulate inflammation and tumor growth. Thus, conventional cancer therapy is inherently a double-edged sword. 
However, Sulciner showed that debris-stimulated tumors were inhibited by anti-inflammatory and pro-resolving lipid autacoids, namely resolvin D1 (RvD1), RvD2, or RvE1. These mediators specifically inhibited debris-stimulated cancer progression, by enhancing the clearance of debris in multiple tumor types. Resolvins counter-regulate the release of cytokines/chemokines stimulated with cell debris, and complement cytotoxic cancer therapies.
Since the combined teachings of the art taught treating cancers, it would have been prima facie obvious to one of ordinary skill in the art to include Resolvin D within the combined teachings of the art. The ordinarily skilled artisan would have been motivated to suppress tumor growth, and enhance cancer therapy, as taught by Sulciner [Sulciner, abstract].
The combined Varghese, Niyikiza, Perrin, Raz and Sulciner                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               read on the instant claims 1, 2(e), 7, 35, 50, 52 and 60.
The instant claim 7 recites two or more glutamyl groups in the L-form, with a gamma carboxyl group linkage.
The instant claim 17 recites 2-10 glutamyl groups.
The instant claim 18 recites 4 glutamyl groups.
The instant claim 19 recites 5 glutamyl groups.
The instant claim 20 recites 6 glutamyl groups.
The instant Specification [0236] disclosed that FPGS adds L glutamyl groups serially to the gamma carboxyl group of the glutamate within tetrahydrofolate.
It appears that the compositions of the instant claims (e.g., two or more glutamyl groups, in the L-form, with a gamma carboxyl group linkage) and those of the combined prior art (e.g., FPGS and a polyglutamated tetrahydrofolate) would reasonably be expected to have substantially the same physical and chemical properties (e.g., FPGS adds L glutamyl groups serially to the gamma carboxyl group of the glutamate within tetrahydrofolate). Inherent features need not be recognized at the time of the invention. There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. MPEP 2112 II.
Claims 21-22, 31, 33 and 51 are rendered prima facie obvious because Varghese taught [0025-0026] a steric stabilizer (e.g., PEG (200-5000 Daltons); and, non-PEG compounds (e.g., PLL, PVP)) attached to an exterior of the liposome.
Claim 24 is rendered prima facie obvious because Varghese taught 30-150 nm diameter of the liposomes [0076].
The instant claim 24 recites a diameter of 20-500 nm. Varghese taught 30-150 nm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 
Claims 27 and 34 are rendered prima facie obvious because Varghese taught [0077] anionic or neutral lipids.
Claims 39 and 64 are rendered prima facie obvious because Varghese taught [0105] mannitol at up to 10 % or up to 20 % [0075].
The instant claim 39 recites mannitol at greater than 1 %. Varghese taught mannitol at up to 10 % or up to 20 %. A prima facie case of obviousness exists because of overlap, as discussed above.
Claim 47 is rendered prima facie obvious because Varghese taught an interior space pH of 2.8-6 [0096].
The instant claim 47 recites a pH of 5-8. Varghese taught a pH of 2.8-6. A prima facie case of obviousness exists because of overlap, as discussed above.
Claim 48 is rendered prima facie obvious because Varghese taught less than 200,000 or between 10,000 to 100,000 molecules of the active agent [claims 27-28].
Claim 50 is rendered prima facie obvious because Varghese taught [0020-0021] that the targeting moiety has specific affinity for an epitope on a tumor cell surface antigen that is present on a tumor cell but absent or inaccessible on a non-tumor cell. 
Claim 57 is rendered prima facie obvious because Varghese taught up to 200 or up to 250 targeting moieties [0022].
The instant claim 57 recites 30-200 targeting moieties. Varghese taught up to 200 or up to 250 targeting moieties. A prima facie case of obviousness exists because of overlap, as discussed above.
Claim 58 is rendered prima facie obvious because Varghese taught [0011] an immunostimulatory agent, and a detectable marker disposed on a PEG and an exterior of the liposome; the targeting moiety was covalently bound, via a maleimide functional group, to at least one selected from the group consisting of a liposomal component and a PEG molecule [claim 35].
Claim 67 is rendered prima facie obvious because Varghese taught [claim 95] methotrexate.

Claim(s) 54-56 are rejected under 35 U.S.C. 103 as being unpatentable over Varghese et al (US 2016/0228573 A1), in view of Niyikiza et al (USP 7,772,209 B2, further in view of Perrin et al (US 2022/0279831 A1), further in view of Raz et al (Drug Resistance Updates, 28, 2016, 43-64), further in view of Sulciner et al (Journal of Experimental Medicine, 215(1), 2 January 2018, 115-140) and further in view of Heinrich et al (Journal of Immunological Methods, 352, 2010, 13-22).
The 35 U.S.C. 103 rejection over Varghese, Niyikiza, Perrin, Raz and Sulciner was previously described.
Additionally, Varghese taught folate receptor alpha (reads on claim 55), and antibody targeting (reads on claim 56), as previously described (e.g., see Varghese at [0020-0022]).
Although the combined teachings of the prior art taught antigen-antibody binding, the combined art were silent an equilibrium dissociation constant determined by surface plasmon resonance, as recited in claim 54.
Heinrich taught [Introduction, 1st and 3rd paragraphs] that the biological activity of an antibody for its antigen is related to its affinity. It is therefore important to characterize the strength of the interaction between antibodies and their antigen, i.e. to evaluate their equilibrium dissociation constant KD, as well as the parameters that characterize the kinetics of the reaction. These values can be obtained with surface plasmon resonance (SPR), which, advantageously, allows the antibody–antigen reaction to be followed in real time without labelling. Additionally, SPR also measures a change in refractive index, which is directly related to changes in concentration in the vicinity of the interface.
It would have been prima facie obvious to one of ordinary skill in the art to determine the equilibrium dissociation constant, as desired, and as measured by SPR. The skilled artisan would have been motivated by the desire to determine antigen-antibody affinity and concentration, using an accepted technique for the investigation of binding kinetics and binding strengths, as taught by Heinrich [Heinrich: Introduction, 1st and 3rd paragraphs].
The instant claim 54 recites a Kd of 0.5 x 10-10 to 10 x 10-6. The combined teachings of the art were not specific the claimed range; however, it would be prima facie obvious to one of ordinary skill in the art to determine the Kd as desired optimal. The skilled artisan would be motivated to characterize and ensure the strength of the interaction between antibodies and their antigen, as taught by Heinrich.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELESTE A RONEY/Primary Examiner, Art Unit 1612